     Case 2:20-cv-04235-GW-E Document 41 Filed 08/19/20 Page 1 of 5 Page ID #:125



 1   Ashley M. Simonsen (Bar No 275203)
     COVINGTON & BURLING LLP
 2   1999 Avenue of the Stars
 3   Los Angeles, California 90067-4643
     Telephone: (424) 332-4800
 4   Facsimile: (424) 332-4749
     Email: asimonsen@cov.com
 5
     Andrew Soukup (pro hac vice)
 6   COVINGTON & BURLING LLP
 7   850 Tenth Street, NW
     Washington, DC 20001
 8   Telephone: (202) 662-5066
     Facsimile: (202) 778-5066
 9   Email: asoukup@cov.com
10
     Counsel for City National Bank
11
     [Additional Counsel Listed on Signature Page]
12

13
                                     UNITED STATES DISTRICT COURT
14
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
      BRUNNER ACCOUNTING GROUP,                                   Civil Case No.: 2:20-cv-04235-GW-E
16

17           Plaintiff,
                                                                  JOINT STIPULATION RE: DEADLINE
18           v.                                                   FOR PLAINTIFF TO FILE FIRST
                                                                  AMENDED COMPLAINT AND PARTIES
19    SVB FINANCIAL GROUP, et al.,                                TO SUBMIT PROPOSED BRIEFING
                                                                  SCHEDULE
20
             Defendants
                                                                  Judge: Hon. George H. Wu
21
                                                                  Action filed: May 8, 2020
22

23
            WHEREAS, Brunner Accounting Group (“Plaintiff”) filed the instant action (the “Action”) on
24
     May 8, 2020 against SVB Financial Group; Silicon Valley Bank; BlueVine Capital Inc.; JPMorgan
25
     Chase & Co.; JPMorgan Chase Bank, N.A.; Bank of America Co.; Bank of America N.A.; Royal Bank
26
     of Canada; City National Bank; and Square, Inc. (“Defendants”);
27

28


       JOINT STIPULATION RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                     BRIEFING SCHEDULE
     Case 2:20-cv-04235-GW-E Document 41 Filed 08/19/20 Page 2 of 5 Page ID #:126



 1           WHEREAS, on May 22, 2020, Plaintiff filed a Notice of Dismissal as to Defendant BlueVine
 2   Capital Inc.;
 3           WHEREAS, on June 1, 2020, Plaintiff filed a Notice of Dismissal as to Defendants Bank of
 4   America, Co., JPMorgan Chase and Co., Royal Bank of Canada, and SVB Financial Group;
 5           WHEREAS, on June 6, 2020 and June 28, 2020, the parties stipulated to, and the Court granted,
 6   extensions of time for Defendant City National Bank and Defendant Square Capital, LLC, respectively,
 7   to answer or otherwise respond to Plaintiff’s complaint to September 2, 2020;
 8           WHEREAS, on June 22, 2020 and June 25, 2020, the parties stipulated to, and the Court granted,
 9   an extension of time for Defendant Bank of America, N.A. and Defendant Silicon Valley Bank,
10   respectively, to answer or respond to Plaintiff’s complaint to August 31, 2020;
11           WHEREAS, on July 23, 2020, the parties stipulated to, and the Court granted, an extension of
12   time for Defendant JPMorgan Chase Bank, N.A. to answer or respond to Plaintiff’s complaint to
13   September 4, 2020;
14           WHEREAS, Plaintiff intends to file a First Amended Complaint on or before September 11,
15   2020;
16           WHEREAS, in light of Plaintiff’s intention to file a First Amended Complaint, the parties agree,
17   in the interests of efficiency and judicial economy, that all Defendants’ responsive pleading deadlines
18   shall be stayed pending the filing of Plaintiff’s First Amended Complaint;
19           WHEREAS, within one week after Plaintiff’s filing of a First Amended Complaint, the parties
20   shall meet and confer and submit to the Court a proposed briefing schedule for any motions to dismiss
21   Defendants intend to file;
22           WHEREAS, the Court has not yet set a discovery cut-off date, pretrial conference date, or trial
23   date.
24           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
25   undersigned parties, through their undersigned counsel, subject to the Court’s approval, that:
26           1.      Plaintiff shall file its First Amended Complaint on or before September 11, 2020;
27           2.      All Defendants’ responsive pleading deadlines shall be stayed pending the filing of
28   Plaintiff’s First Amended Complaint;

                                                           2
       JOINT STIPULATION RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                     BRIEFING SCHEDULE
     Case 2:20-cv-04235-GW-E Document 41 Filed 08/19/20 Page 3 of 5 Page ID #:127



 1          3.      Within one week following Plaintiff’s filing of a First Amended Complaint, the parties
 2   shall submit a proposed briefing schedule on Defendants’ anticipated motions to dismiss.
 3

 4

 5

 6
      DATED: August 19, 2020                                   /s/ Ashley M. Simonsen
 7                                                             Ashley M. Simonsen (Bar No 275203)
 8                                                             COVINGTON & BURLING LLP
                                                               1999 Avenue of the Stars
 9                                                             Los Angeles, California 90067-4643
                                                               Telephone: (424) 332-4800
10                                                             Facsimile: (424) 332-4749
                                                               Email: asimonsen@cov.com
11

12                                                             Andrew Soukup (pro hac vice)
                                                               COVINGTON & BURLING LLP
13                                                             850 Tenth Street, NW
                                                               Washington, DC 20001
14                                                             Telephone: (202) 662-5066
                                                               Facsimile: (202) 778-5066
15
                                                               Email: asoukup@cov.com
16
                                                               Counsel for City National Bank
17
                                                               /s/ Diane Lee McGimsey
18                                                             Diane Lee McGimsey (Bar No 234953)
19                                                             Sullivan and Cromwell LLP
                                                               1888 Century Park East Suite 2100
20                                                             Los Angeles, CA 90067
                                                               310-712-6600
21                                                             Fax: 310-712-8800
                                                               Email: mcgimseyd@sullcrom.com
22

23                                                             Counsel for Silicon Valley Bank

24                                                             /s/ Karin Bohmholdt
                                                               Karin Bohmholdt (Bar No 234929)
25                                                             Greenberg Traurig LLP
                                                               1840 Century Park East Suite 1840
26                                                             Los Angeles, CA 90067
27                                                             310-586-7700
                                                               Fax: 310-586-7800
28                                                             Email: bohmholdtk@gtlaw.com

                                                           3
       JOINT STIPULATION RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                     BRIEFING SCHEDULE
     Case 2:20-cv-04235-GW-E Document 41 Filed 08/19/20 Page 4 of 5 Page ID #:128



 1
                                                               Robert J Herrington (Bar No 234417)
 2                                                             Greenberg Traurig LLP
 3                                                             1840 Century Park East Suite 1840
                                                               Los Angeles, CA 90067-2121
 4                                                             310-586-7700
                                                               Fax: 310-586-7800
 5                                                             Email: herringtonr@gtlaw.com
 6                                                             Counsel for JPMorgan Chase Bank N.A.
 7
                                                               /s/ Arlene R. Yang
 8                                                             Arlene R Yang (Bar No 297450)
                                                               Brown Law Group ALC
 9                                                             633 West 5th Street 26th Floor
                                                               Los Angeles, CA 90071
10
                                                               213-542-5090
11                                                             Fax: 619-330-1701
                                                               Email: yang@brownlawgroup.com
12
                                                               Janice P Brown (Bar No 114433)
13                                                             Brown Law Group
                                                               633 West 5th Street 26th Floor
14
                                                               Los Angeles, CA 90071
15                                                             213-542-5090
                                                               Fax: 619-330-1701
16                                                             Email: brown@brownlawgroup.com
17                                                             Counsel for Bank of America, N.A.
18
                                                               /s/ Kay Fitz-Patrick
19                                                             Kay Fitz-Patrick (Bar No 252977)
                                                               Manatt Phelps and Phillips LLP
20                                                             2049 Century Park East Suite 1700
                                                               Los Angeles, CA 90067
21                                                             310-312-4257
22                                                             Fax: 310-312-4224
                                                               Email: KFitz-Patrick@manatt.com
23
                                                               Richard E Gottlieb (Bar No 289370)
24                                                             Manatt Phelps and Phillips LLP
                                                               2049 Century Park East Suite 1700
25                                                             Los Angeles, CA 90067
26                                                             312-529-6310
                                                               Fax: 310-312-4224
27                                                             Email: rgottlieb@manatt.com

28                                                             Counsel for Square, Inc.
                                                           4
       JOINT STIPULATION RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                     BRIEFING SCHEDULE
     Case 2:20-cv-04235-GW-E Document 41 Filed 08/19/20 Page 5 of 5 Page ID #:129



 1
      DATED: August 19, 2020                                   /s/ Michael E. Adler
 2                                                             Michael E Adler (Bar No 236115)
 3                                                             GRAYLAW GROUP, INC.
                                                               26500 Agoura Road, #102-127
 4                                                             Calabasas, CA 91302
                                                               Telephone: (818) 532-2833
 5                                                             Facsimile: (818) 532-2834
                                                               meadler@graylawinc.com
 6

 7                                                             Harmeet K Dhillon (Bar No 207873)
                                                               Nitoj P. Singh (Bar No 265005)
 8                                                             DHILLON LAW GROUP INC.
                                                               177 Post Street Suite 700
 9                                                             San Francisco, CA 94108
                                                               415-433-1700
10
                                                               Fax: 415-520-6593
11                                                             Email: harmeet@dhillonlaw.com
                                                               Email: nsingh@dhillonlaw.com
12
                                                               Counsel for Plaintiff Brunner Accounting Group
13

14

15

16
            Local Rule 5-4.3.4 Certification: I hereby attest that all other signatories listed, on whose behalf
17
     this filing is submitted, concur in the filing’s content and have authorized this filing.
18

19
                                                            /s/ Ashley M. Simonsen
20
                                                            Ashley M. Simonsen
21

22

23

24

25

26

27

28

                                                           5
       JOINT STIPULATION RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                     BRIEFING SCHEDULE
